 1
 2
 3
 4
 5
 6
 7
 8
 9                        UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11
12   LAVELLE MOSLEY,                       )    Case No. CV 18-5450 R(JC)
                                           )
13                                         )
                           Petitioner,     )
14                                         )    JUDGMENT
                    v.                     )
15                                         )
                                           )
16   RAYMOND MADDEN,                       )
                                           )
17                                         )
                                           )
18                     Respondent.         )
     ______________________________
19
20         Pursuant to this Court’s Order Accepting Findings, Conclusions and

21 Recommendations of United States Magistrate Judge,
22      IT IS ADJUDGED that the Petition for Writ of Habeas Corpus by a Person

23 in State Custody and this action are dismissed with prejudice.
24
25 DATED: November 13, 2018
26
27                                  _______________________________________

28                                  HONORABLE MANUEL L. REAL
                                    UNITED STATES DISTRICT JUDGE
